Citation Nr: 0026873	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  96-31 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim for entitlement to 
service connection for an acquired psychiatric disorder, 
other than PTSD. 

2.  Entitlement to service connection for PTSD.

3.  Whether a claim of entitlement to service connection for 
impotency, to include as secondary to service connected 
hypertension, is well grounded.

4.  Entitlement to service connection for impotency, to 
include as secondary to service connected hypertension.

5.  Whether a claim for entitlement to service connection for 
a back disability is well grounded.

6.  Entitlement to service connection for a back disability.

7.  Entitlement to service connection for a gastrointestinal 
disability, variously diagnosed as esophagitis and 
gastroesophageal reflux disease (GERD).

8.  Entitlement to service connection for hemorrhoids.

9.  Entitlement to service connection for peptic ulcer 
disease (PUD).

10.  Entitlement to service connection for sleep disorder, to 
include sleep apnea.

11.  Entitlement to an increased original disability rating 
for a skin condition, diagnosed as tinea versicolor, 
currently evaluated as 10 percent disabling.

12.  Entitlement to a compensable increased original 
disability rating for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to January 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
by means of rating decisions of January 1995, July 1995, June 
1997, and October 1998 rendered by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The January 1995 rating decision, inter alia, denied service 
connection for a sleep disorder, esophagitis, and impotency.  
The June 1997 rating decision, inter alia, denied service 
connection for peptic ulcer disease, hemorrhoids, and granted 
service connection for irritable bowel syndrome and tinea 
versicolor.  In addition, the June 1997 rating action found 
that new and material evidence had not been submitted to 
reopen a claim for service connection a nervous condition.  
The October 1998 rating action denied service connection for 
post-traumatic stress disorder.  

The Board notes that the veteran had expressed disagreement 
with a June 1997 denial of service connection for lactose 
intolerance in July 1997.  The evidence shows that notice of 
the June 1997 denial was furnished to the veteran in June 
1997.  A statement of the case was issued in October 1997.  
VA regulations provide that a notice of disagreement may be 
withdrawn in writing at any time before a Substantive Appeal 
is filed.  38 C.F.R. § 20.204(a) (1999).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c) (1999).  On a December 1997, VA Form 9, 
Appeal to the Board of Veterans' Appeals, the veteran 
indicated that he "would like to withdraw the issue of 
lactose intolerance."  The Board finds this to be a valid 
withdrawal of the issue on appeal.  As the veteran has 
withdrawn his appeal, there remains no allegation of errors 
of fact or law for appellate consideration.  The evidence 
does not show that a subsequent notice of disagreement was 
received within one year of notification of the denial of 
this claim; accordingly, the Board lacks jurisdiction to 
adjudicate this issue. 

The Board directs the RO attention to a February 2000, VA 
Form 21-4138, Statement in Support of Claim, the veteran 
appears to raise the issue of entitlement to an increased 
rating for hypertension.  As this matter has not been 
adjudicated, the issue is referred to the RO for further 
action, as necessary.  In addition, at a June 2000 hearing 
before the undersigned Member of the Board, the veteran 
appeared to raise the issue of entitlement to service 
connection for a rash of the groin area.  As this matter has 
not been adjudicated, it too is referred to the RO for 
further action, as necessary.  

As set forth below, the Board finds that service connection 
for a gastrointestinal disorder variously diagnosed as 
esophagitis and gastroesophageal reflux disease (GERD) is 
warranted.  The Board finds that the veteran's increased 
rating claim for irritable bowel syndrome (IBS) is 
"inextricably intertwined" with the initial assignment of a 
disability evaluation for a gastrointestinal disorder 
variously diagnosed as esophagitis and GERD.  See 38 C.F.R. 
§§  4.113, 4.114 (1999) (ratings of the digestive system do 
not lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding as outlined in § 4.14; accordingly, a 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture).  As 
rating a gastrointestinal disorder may yield information 
probative to the issue of an increased rating for IBS, the 
Board will postpone adjudication of the veteran's claim for 
an increased rating for IBS, pending rating of the veteran's 
claim for service connection for a gastrointestinal disorder 
variously diagnosed as esophagitis and GERD. 


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder, 
other than post-traumatic stress disorder (PTSD), was denied 
by a January 1995 rating decision, essentially on the basis 
that an acquired psychiatric disorder, other than 
constitutional or developmental disorders, was not shown in 
service.
 
2.  Evidence received subsequent to the January 1995 decision 
contains information that either duplicates or is cumulative 
of information previously considered by the RO, or is not so 
significant that it must be considered in order to fairly 
decide the merits of the case. 

3.  The veteran is diagnosed with PTSD and his PTSD has been 
medically attributed to inservice exposure to a typhoon. 

4.  The veteran's statements regarding his actions during 
Typhoon Cora are credible and consistent with military 
historical evidence regarding the operations of his unit of 
assignment.

5.  The veteran currently has hypertension which has been 
determined to be service connected. 

6.  Post service medical evidence shows that the veteran's 
currently has impotency.

7.  A medical treatise has linked impotency to a variety of 
disabilities to include hypertension. 

8.  The veteran currently has stenosis in his back.

9.  A private physician has related the veteran's current 
back disability to an inservice fall.  

10.  The veteran is diagnosed with gastroesophageal reflux 
disease (GERD) that has been medically attributed to his 
active service. 

11.  Hemorrhoids are not shown in service

12.  Peptic ulcer disease is not shown in service

13.  A nexus, or link, between the veteran's current sleep 
apnea and an inservice sleep disorder, is not shown. 

CONCLUSIONS OF LAW

1.  With respect to a claim of service connection for an 
acquired psychiatric disorder, other than PTSD, new and 
material evidence has not been submitted, and the claim may 
not be reopened. 38 U.S.C.A. §§ 5108 and 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156(a) (1999).

2.  Post-traumatic stress disorder was incurred during active 
military service. 38 U.S.C.A. §§ 1110, 5107 (West 1991 and 
Supp. 1999); 38 C.F.R. § 3.303 (1999).

3.  The claim of entitlement to service connection for 
impotency, to include as secondary to hypertension, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table); 38 C.F.R. §§ 3.303, 
3.304 (1999).

4.  The claim of entitlement to service connection for a back 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000); Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
38 C.F.R. §§ 3.303, 3.304 (1999).

5.  A gastrointestinal disability, variously diagnosed as 
esophagitis and gastroesophageal reflux disease (GERD) was 
incurred during active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 1991 and Supp. 1999); 38 C.F.R. § 3.303 
(1999).

6.  A claim of entitlement to service connection for 
hemorrhoids is not well grounded. 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000); Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
38 C.F.R. §§ 3.303, 3.304 (1999).

7.  A claim of entitlement to service connection for peptic 
ulcer disease (PUD) is not well grounded. 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); 38 C.F.R. §§ 3.303, 3.304 (1999).

8. A claim of entitlement to service connection for a sleep 
disorder, to include sleep apnea, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible. If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000);  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

I.  Claim based on New and Material Evidence

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2000); see also 38 U.S.C.A. 
§ 7104(b).  "New" evidence means more than evidence that 
has not previously been included in the claims folder, and 
must be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans v. Brown, 9 
Vet. App. at 284 (1996).  See Winters v. West, 12 Vet. 
App. 203 (1999), in which the Court held that a three-step 
analysis is necessary.  First, it must first be determined if 
new and material evidence has been submitted under 
38 U.S.C.A. § 3.156(a).  Second, if new and material evidence 
has been presented, the claim is reopened and then it must be 
determined if the claim is well grounded based upon all the 
evidence of record, both old and new.  Third, if the claim is 
well grounded, the Secretary may then proceed to evaluate the 
merits of the claim.  See also Elkins v. West, U.S. Vet. App. 
No. 97-1534 (Feb. 17, 1999) (en banc).

Service connection for an acquired psychiatric disorder 
claimed as depression, variously diagnosed as simple phobia, 
adjustment disorder, and personality disorder was denied by 
the RO by means of a January 1995 rating decision.  The 
veteran was furnished with notice of the decision in March 
1995.  At that time, the RO considered the evidence of 
record, which included service medical records indicating 
treatment for adjustment disorder, personality problems, and 
alcohol abuse.  The record in January 1995 also included VA 
medical evidence showing post service treatment for possible 
panic attacks and simple phobia.  The RO denied the veteran's 
claim as the evidence did not show an inservice diagnosis of 
an acquired psychiatric condition to include a phobic 
condition or a depressive disorder.  While service medical 
records indicate a diagnosis of adjustment disorder, mixed 
personality disorder, the RO found that this condition was a 
constitutional or developmental condition for which VA 
benefits are not payable.  

The record does not show that a notice of disagreement was 
filed or that an appeal was perfected within one year after 
notification of the RO's decision.  Therefore, the decision 
of January 1995 became final.  38 C.F.R. § 3.104.

The pertinent evidence submitted subsequent to January 1995 
includes: post service private and VA medical evidence; 
copies of service medical records; testimony given at RO 
hearings in February 1998 and April 1999; various lay 
statements; and testimony given at a June 2000 hearing before 
the undersigned Veterans Law Judge.  

In a December 1995 statement, Dr. Glenn O. Archibald 
indicates that the veteran presented with anxiety symptoms, 
depressive symptoms, and anger directed at the Air Force.  
Pertinent diagnoses included delusional disorder, persecutory 
type (provisional); major depressive disorder, recurrent; 
panic disorder with agoraphobia (provisional); and specific 
phobia, situational type.  Dr. Archibald indicated that the 
veteran was treated at the Baptist Medical Center from 
October to November 1995 with suicidal ideations.  Diagnoses 
upon discharge include major depression, recurrent and panic 
disorder.  This evidence is not new, but is merely cumulative 
of evidence associated with the veteran's claims folder and 
considered by the RO when the January 1995 decision was 
promulgated.  This additional evidence merely shows that the 
veteran has a current acquired psychiatric disorder; a fact 
that was of record in January 1995.  Accordingly, this 
evidence does not serve to reopen the veteran's claim.  

The post service VA medical evidence also includes the report 
of a February 1996 psychological evaluation upon admission to 
a VA day hospital program.  The examination report provides 
diagnoses of adjustment disorder, mixed emotions 
(anxiety/depression) and conduct, chronic; and simple phobia 
(with panic), natural environment type were rendered.  In 
April 1997, the veteran was hospitalized at a VA medical 
center (VAMC) with diagnosis consistent with mixed 
personality disorder with borderline schizoid and aggressive 
features with anxiety and depression.  This VA medical 
evidence is not new, but is merely cumulative of evidence 
associated with the veteran's claims folder and considered by 
the RO when the January 1995 decision was promulgated.  This 
additional evidence merely shows that the veteran has a 
current acquired psychiatric disorder; a fact that was of 
record in January 1995.  Accordingly, this evidence does not 
serve to reopen the veteran's claim.

In September 1997, the veteran was examined by Dr. Wendell 
Dean Bell.  The examination report indicates Axis I diagnoses 
of major depressive disorder, recurrent, severe, without 
psychotic features; generalized anxiety disorder; panic 
disorder with agoraphobia; post-traumatic stress disorder; 
dissociative disorder, NOS; rule out alcohol abuse; rule out 
delusional disorder.  In addition, an Axis II diagnosis of 
rule out personality disorder, NOS, with obsessive compulsive 
features, paranoid features, etc., was rendered.  This 
evidence is not new, but is merely cumulative of evidence 
associated with the veteran's claims folder and considered by 
the RO when the January 1995 decision was promulgated.  
Again, this additional evidence merely shows that the veteran 
has a current acquired psychiatric disorder; a fact that was 
of record in January 1995.  Accordingly, this evidence does 
not serve to reopen the veteran's claim.

Subsequent to the January 1995 decision, the veteran 
submitted several copies of his service medical records.  
This information is not new, as it is duplicative of 
information of record when the RO issued the January 1995 
rating action.  Accordingly, this evidence does not serve to 
reopen the veteran's claim.

In February 1998 and April 1999, the veteran appeared at 
hearings before a RO hearing officer.  Similarly, in June 
2000, he appeared at a hearing before the undersigned 
Veterans Law Judge.  The veteran testified that he had a 
drinking problem and was put in an inservice alcohol 
rehabilitation program.  He stated that he was discharged 
from the Air Force for failing to completing the program.  He 
attributed his current psychiatric disability to his active 
service.  The testimony given at the aforementioned hearings 
is not new, but merely reiterates and restates the veteran's 
contentions that were of record in January 1995.  
Accordingly, this evidence does not serve to reopen the 
veteran's claim. 

The evidence also includes various lay statements indicating 
that the veteran's behavior changed as a result of his active 
service.  A February 1998 statement from [redacted], the 
veteran's former girlfriend, indicates that his every thought 
was on what the Air Force had done to him.  She indicated 
that he became reclusive and depressed and would not eat 
properly.  She related his post service history of mental 
problems.  The information contained in this statement is not 
new.  The veteran's former girlfriend merely recites the 
history given her by the veteran that had previously been 
considered by the RO. Accordingly, this evidence does not 
serve to reopen the veteran's claim.

Similarly, an April 1998 statement from the veteran's mother 
indicates that the veteran was healthy before entering the 
military.  She described her son's behavior as very moody, 
stressed out and withdrawn during service.  She stated that 
he felt as though he had been wronged by his commander.  The 
information contained in this statement is not new.  The 
veteran's mother merely recites the history given her by her 
son that had previously been considered by the RO.  
Accordingly, this evidence does not serve to reopen the 
veteran's claim.

An April 1998 statement from the veteran's former Air Force 
supervisor, [redacted], indicates that the veteran's 
commander definitely created a stressful and hostile work 
environment.  Mr. [redacted] indicated that the veteran had 
sought treatment for personality and adjustment disorders.  
This evidence is not new, as it merely restates the veteran's 
history and allegations that had previously been considered 
by the RO.  Accordingly, this evidence does not serve to 
reopen the veteran's claim.

Based on the decision above, the Board finds that new and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  Here, VA has no outstanding duty to inform 
the veteran of the necessity to submit certain evidence, 
38 U.S.C.A. § 5103(a), in this case, because nothing in the 
record suggests the existence of evidence that might reopen 
the finally denied claim for service connection.  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations with regard to this claim under 38 U.S.C.A. 
§ 5103(a).

II.  Claims for Service Connection

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (1999)

In order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999); Cuevas v. Principi, 3 Vet.App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).  

A.  PTSD

The veteran contends that he has post-traumatic stress 
disorder (PTSD), which he attributes to his active duty 
service.  Service connection for post-traumatic stress 
disorder (PTSD) requires (1) medical evidence establishing an 
accepted diagnosis of the condition, (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and (3) a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  38 C.F.R. § 3.304 (f).  

At an April 1999 hearing before a RO hearing officer as well 
as a June 2000 hearing before the undersigned Veterans Law 
Judge, the veteran related inservice experiences that he felt 
were stressors.  He indicated that he served as a security 
police officer and town patrol officer and that his duties 
included standing guard over nuclear weapons during protests 
and protecting the peace in town.  He also stated that he was 
exposed to typhoons while serving in Okinawa and that on one 
instance he was required to pull a 12 hour shift outside when 
a typhoon hit.  He indicated that a recent tornado had caused 
him to re-experience his previous experience during the 
typhoon.  He also indicated that he experienced racial 
discrimination while serving in Alabama.  He stated that he 
was the recipient of inservice death threats from the Ku Klux 
Klan.   

A review of the pertinent evidence of record shows that the 
veteran served as a security police officer in Okinawa with 
the 824th Combat Support Group from July 1969 to January 
1971.  A history of this unit indicates that Typhoon Cora 
struck Okinawa in August 1969.  Similarly, in October and 
November 1969, demonstrations took place around the base.  
According to the unit history, on one occasion security 
police apprehended several Japanese students climbing into a 
restricted area with flammable devices.  The Board concludes 
that the veteran's statements are consistent with his duties 
as described in unit histories, and that in the performance 
of his duties he likely encountered stressful events.

Additionally, medical records show a current diagnosis of 
PTSD.  A private examination was conducted by Dr. Wendell 
Dean Bell in September 1997; however, the examination report 
indicates that PTSD resulted from traumatic events during his 
childhood wherein his stepfather severely whipped him and he 
was held responsible for the behavior of his siblings.  

In September 1998, the veteran was afforded a VA PTSD 
examination.  The examination report indicates that the 
examiner had reviewed the veteran's claims folder and medical 
history prior to examination.  The veteran focused on his 
inservice stressors that included racial discrimination, 
racial riots, and nuclear protests.  He indicated that he 
worked in security.  On one particular incident, the veteran 
stated that he was on guard duty during a hurricane that went 
through Okinawa.  He stated that he kept thinking that he was 
going to be killed during the middle of the storm.  He 
contends that he thinks of hurricanes constantly.  He was 
especially frightened when a hurricane went through 
Birmingham.  He stated that he re-experiences his fear.  The 
examiner stated that the veteran's current symptoms along 
with exposure to a hurricane during active duty would appear 
to be consistent with the diagnosis of PTSD.  The examiner 
indicated that a natural disaster is certainly accepted as a 
traumatic event.  The diagnosis was PTSD, chronic.  

The Board concludes that the objective evidence of record 
indicates that the veteran has PTSD that has been medically 
linked to his exposure to a typhoon during service in 
Okinawa.  The Board finds his statements regarding his 
stressors of exposure to a typhoon and protest demonstrations 
credible and supported by Air Force unit histories.  
Accordingly, a grant of service connection for PTSD is in 
order.

B.  Impotency, to include as secondary to Hypertension

The veteran contends that he has impotency, which he 
attributes to his active duty service.  In particular, he 
contends that his impotency is secondary to his service 
connected hypertension.  In order to establish secondary 
service connection, the claimed disability must be 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310.  After a review of the 
evidence, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, he has presented a claim that is plausible. 

In the present case, service connection has been established 
for hypertension.  The veteran's post service VA medical 
evidence shows that he currently has impotency.  In support 
of his claim, the veteran has submitted a medical treatise 
from the National Institute of Health Consensus Development 
Conference date in December 1992.  This treatise indicates 
that impotency may be caused by a variety of factors to 
include alcohol dependence, high blood pressure, prescription 
medicine, and diabetes.  

With respect to the third element of Caluza, the United 
States Court of Appeals for the Federal Circuit has recently 
held that a veteran with a competent medical diagnosis of a 
current disorder may invoke an accepted medical treatise in 
order to establish the required nexus and that, in an 
appropriate case, it should not be necessary to obtain the 
services of medical personnel to show how the treatise 
applies to his case.  Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000); see also, Wallin v. West, 11 Vet. App. 509. 513-
14 (1998).

In light of the recent Federal Circuit Court of Appeals 
decision in Hensley, the Board finds that the treatise 
evidence satisfies the nexus requirement of Caluza.  
Accordingly, the Board finds that the veteran's claim for 
entitlement to service connection for impotency secondary to 
hypertension is plausible and is therefore well grounded.

Having found that the veteran's claim is well grounded, it is 
now incumbent upon VA to reconsider this claim on the merits; 
therefore, pursuant to Bernard v. Brown, 4 Vet.App. 384 
(1993), this claim is accordingly remanded for consideration 
of all pertinent evidence (see REMAND, below).

C.  Back Disability

The veteran contends that he has a back disability, which he 
attributes to his active duty service.  In particular, the 
veteran contends that he injured his back after falling down 
several stairs while attempting to move a wall locker.  With 
regard to this claim for service connection, the 
determinative issues presented are (1) whether the veteran 
had a back disability or injury during service; (2) whether 
he currently has a back disability; and if so, (3) whether 
his current back disability is etiologically related to his 
inservice back disability or injury. 

Service medical records indicate that the veteran fell down 
some stairs in June 1972 and that a locker fell on his left 
foot.  He complained at the time of rectal pain.  
Contemporaneous medical evidence is silent for any complaint, 
treatment, or diagnosis of a back disability or injury.  In 
May 1977, the veteran complained of pain across his lower 
back.  An assessment of muscle spasm of unknown etiology is 
indicated.  

Post service private and VA medical evidence shows that the 
veteran currently has a low back disability to include 
stenosis.  In a June 2000 letter, Dr. Andrew M. Cordover, a 
private physician, opined that the veteran's current back 
disability was, according to history, related to an inservice 
fall while moving a wall locker.  Dr. Cordover opined that it 
was probable that his current condition resulted from this 
incident as the veteran denied any other incidents which may 
have caused his back disability.  
 
Based on the evidence set forth above, the Board finds that 
the veteran's claim of entitlement to service connection for 
a back disability is well grounded.  The veteran's service 
medical records indicate that he fell down stairs.  As a 
physician has linked the veteran's current back disability to 
his active service, the threshold requirement of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible has been 
met.  38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.303, 3.304.  It 
is now incumbent upon VA to reconsider this claim on the 
merits; therefore, this claim is accordingly remanded for 
further development. (see REMAND, below).

D.  Gastrointestinal Disability, diagnosed as Esophagitis, 
and Gastroesophageal Reflux Disease (GERD)

The veteran contends that he has a gastrointestinal 
disability, variously diagnosed as esophagitis and 
gastroesophageal reflex disease (GERD), which he attributes 
to his active duty service.  After a review of the record, 
the Board finds that the evidence supports the veteran's 
contentions, and that service connection for a 
gastrointestinal disability, variously diagnosed as 
esophagitis and GERD is warranted.

As an initial matter, the Board finds that the veteran's 
claim of entitlement to service connection for a 
gastrointestinal disability is well grounded.  Service 
medical records show that the veteran complained of "stomach 
problems," indigestion and feelings of abdominal 
"fullness" since 1976.  In 1982, he presented with nausea 
and epigastric pain.  In 1985, he complained of increased 
nausea and vomiting with gastric pain associated with 
gastritis.  He was diagnosed with functional gastrointestinal 
disorder.  

In addition to inservice disability, post service private and 
VA medical records show that the veteran currently has a 
diagnosis of GERD.  Additionally, in an April 1996 letter, a 
VA physician opined that the veteran had been suffering with 
GERD as early as 1976 when he presented with GERD related 
symptoms.  

In addition to meeting the requirements of a well grounded 
claim, the preponderance of the evidence shows that the 
veteran's current disability was incurred in service.  While 
diagnoses of esophagitis or GERD were not rendered in 
service, service connection may be established for such 
current disability that has not been clearly shown in service 
where there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303; Cuevas v. Principi, 3 
Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992).  The aforementioned April 1996 
correspondence from a VA physician indicates that he reviewed 
the veteran's service medical records before concluding that 
the veteran had experienced GERD since 1976.  Accordingly, 
the Board finds that the preponderance of the evidence shows 
that the veteran's current gastrointestinal disorder, 
variously diagnosed as esophagitis and GERD, is proximately 
due to active service.  Accordingly, the Board finds that 
service connection is warranted for this disability.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304.

E.  Hemorrhoids and Peptic Ulcer Disease (PUD)

The veteran contends that he has hemorrhoids and peptic ulcer 
disease, which he attributes to his active duty service.  To 
reiterate, with regard to each claim for service connection, 
the determinative issues presented are (1) whether the 
veteran had the claimed disability during service; (2) 
whether he currently has the claimed disability; and if so, 
(3) whether his current claimed disability is etiologically 
related to his service.  The Board concludes that medical 
evidence is needed to lend plausible support for the issues 
presented by this case because they involve questions of 
medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet.App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

The Board finds that the evidence does not show that the 
veteran had hemorrhoids or peptic ulcer disease (PUD) during 
active duty.  Service medical records are silent for any 
complaints, treatment, or diagnosis of the claimed 
disabilities.  On the contrary, at a RO hearing held in 
February 1998, the veteran testified that his peptic ulcer 
was initially discovered in June 1996 during surgery for 
GERD.  Additionally, the objective medical evidence does not 
show that a relationship between the claimed disabilities and 
the veteran's active military service.  Accordingly, his 
claims for service connection for hemorrhoids and PUD fail.

Post service VA medical evidence indicates that the veteran 
currently has hemorrhoids and PUD; the disabilities for which 
he is seeking benefits.  However, the evidence does not show 
that the claimed disabilities are etiologically related to 
his service.  Post service private medical records and VA 
medical records do not indicate that the claimed disabilities 
are etiologically related to the veteran's active military 
service. 

While there is postservice evidence that the veteran 
currently has the claimed disabilities; no medical evidence 
has been submitted establishing a date of onset of such 
disabilities.  The only evidence received in support of a 
connection between the veteran's claimed hemorrhoids and 
active duty is the veteran's contentions that his 
disabilities are related to his service.  The Board notes the 
veteran's allegations that his complaints of rectal pain 
during active service were complaints of hemorrhoids and that 
Air Force medical personnel failed to diagnosis this 
condition; however, he has presented no clinical evidence or 
medical opinion that would establish a link between his 
current hemorrhoids and his inservice complaints of rectal 
pain.  In the absence of evidence indicating that the veteran 
has the medical knowledge or training requisite for the 
rendering of clinical opinions, the Board must find that his 
contentions with regard to the time of onset of any current 
hemorrhoids to be of no probative value.  See Moray v. Brown, 
5 Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Similarly, the veteran has presented 
no medical evidence linking his current diagnosis of PUD to 
his active military service.  The only evidence submitted in 
support of this claim are post service treatment records for 
this disability and the veteran's statements alleging that 
his inservice complaints of stomach pain were manifestations 
of PUD.  However, as stated previously, in April 1996, a VA 
physician indicated that such in service symptoms were 
manifestations of GERD for is service connected.   

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not shown in 
service, nor shown to be etiologically related to service, 
the Board must find that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual at this time that service connection for 
hemorrhoid or PUD could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a).  See also Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992).  The Board 
accordingly finds that the veteran's claims are not well 
grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield.

F.  Sleep Disorder, to include Sleep Apnea

The veteran contends that he has a sleep disorder, to include 
sleep apnea, which he attributes to his active duty service.  
With regard to this claim for service connection, the 
determinative issues presented are (1) whether the veteran 
had a sleep disorder during service; (2) whether he currently 
has a sleep disorder; and if so, (3) whether his current 
sleep disorder is etiologically related to his inservice 
sleep disorder. 

After a review of the evidence, the Board finds that the 
veteran has failed to submit a well grounded claim of 
entitlement to service connection for this disability.  
Accordingly, his claim fails.

Service medical records show that the veteran complained of 
difficulty sleeping and a poor sleep pattern.  An assessment 
of sleep disorder is indicated.  On a report of medical 
history dated in November 1987, the veteran indicated that he 
had frequent trouble sleeping.  The examining physician noted 
that the veteran had trouble sleeping in 1976 due to stress. 

Post service VA medical evidence shows that the veteran 
currently has sleep apnea.  An August 1994 VA examination 
indicates a diagnosis of this disability.  However, an 
etiology of this disability is not provided.  

While entirely competent to report his symptoms both current 
and past, he has presented no clinical evidence or medical 
opinion that would establish a link between his current 
diagnosis of sleep apnea and his active military complaints 
of difficulty sleeping.  In the absence of evidence 
indicating that the veteran has the medical knowledge or 
training requisite for the rendering of clinical opinions, 
the Board must find that his contentions with regard to the 
etiology of any current sleep disorder to be of no probative 
value.  See Moray v. Brown, 5 Vet. App. 211 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that does not have an 
etiological link to an inservice disability or injury, the 
Board must find that the veteran has not submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual at this time that service connection for a sleep 
disorder, to include sleep apnea, could be granted, as is 
required under the provisions of 38 U.S.C.A. § 5107(a).  See 
also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
The Board accordingly finds that the veteran's claim is not 
well grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield v. Brown, 8 Vet. App. 384 
(1995).

G.  Conclusion

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a), VA has a duty under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence required to 
complete his or her application, in circumstances in which 
the claimant has referenced other known and existing 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); see 
also Epps v. Brown, 9 Vet. App. 341 (1996) and McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per curiam).  The 
Board finds that this duty to advise has been satisfied by 
numerous rating actions, statements of the case, and 
supplemental statements of the case.  

The Board also notes that a duty to assist the veteran in the 
development of his claim, as stipulated in 38 U.S.C.A. 
§ 5107(a), does not arise until a claim is shown to be well 
grounded.  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  Accordingly, with respect to the claims that are 
not well grounded, a duty to assist does not arise.   

The veteran is advised that he is free to submit new and 
material evidence, and reopen his disallowed claims for 
service connection, at any time.  


ORDER


The appeal to reopen a claim of service connection for an 
acquired psychiatric disorder, other than PTSD, is denied.  

Service connection for post-traumatic stress disorder (PTSD) 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

A claim of entitlement to service connection for impotency, 
to include as secondary to hypertension, is well grounded; to 
this extent only, the appeal is granted.  

A claim of entitlement to service connection for a back 
disability is well grounded; to this extent only, the appeal 
is granted.  

Service connection for a gastrointestinal disability, 
variously diagnosed as esophagitis and gastroesophageal 
reflux disease (GERD), is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

Service connection for hemorrhoids is denied.

Service connection for peptic ulcer disease (PUD) is denied.

Service connection for a sleep disorder, to include sleep 
apnea, is denied.  


REMAND

Because the claim of entitlement to service connection for 
impotency, to include as secondary to hypertension, and 
service connection for a back disability are well grounded, 
VA has a duty to assist the appellant in developing facts 
pertinent to these claim.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  The Court has held that VA has a duty 
to assist veterans in the development of facts pertinent to 
their claims, under 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000) and 38 C.F.R. § 3.103(a) (1999), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  After a review of the 
record, it is the decision of the Board that additional 
development of the evidence would be helpful.

While the veteran has submitted a plausible claim for service 
connection for impotency, the treatise from NIH indicates 
that this disability may result from other conditions such as 
diabetes or alcohol abuse.  The medical evidence indicates 
that the veteran has been treated for diabetes as well as 
alcohol abuse.  The Board is of the opinion that a VA 
examination would be probative to ascertain with specificity 
the etiology of his current impotency.  

With respect to the veteran's claim for entitlement to 
service connection for a back disability, the Board notes 
that it is not required to accept doctors' opinions that are 
based upon the veteran's recitation of medical history. 
Godfrey v. Brown, 8 Vet. App. 113 (1995), see also, Owens v. 
Brown, 7 Vet. App. 429 (1995).  The opinion proffered by Dr. 
Cordover appears to rely solely on the veteran's recitation 
of an inservice fall.  The evidence does not show that Dr. 
Cordover reviewed the veteran's service medical records or 
any other related documents which would have enabled him to 
form an opinion on an independent basis.  Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. 
App. 229 (1993).  As stated previously, contemporaneous 
medical records are silent for any back complaint, treatment, 
or diagnosis, associated with the recorded fall.  The Board 
is of the opinion that a VA examination would be probative in 
ascertaining the etiology and time of onset of the veteran's 
back disability.  

As an initial matter, the Board finds that the veteran's 
claims for increased disability ratings are well grounded.  
See Shipwash v. Brown, 8 Vet. App. 218 (1995) (when a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open).  

After a review of the evidence, the Board concludes that 
further development of the claim for an increased disability 
rating for tinea versicolor is required. The "duty to 
assist" requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  The evidence does not show 
that the veteran has been afforded a VA compensation and 
pension (C&P) examination for the purpose of evaluating his 
service connected tinea versicolor.  In light of allegations 
by the veteran at two RO hearings and a June 2000 Board 
hearing of constant itching and bleeding, the Board finds 
that a VA examination would be beneficial in ascertaining the 
currently level of severity of the veteran's tinea 
versicolor.  

Accordingly, the claim must be remanded for the following 
actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a back 
disability, impotency, and tinea 
versicolor since January 2000.  After 
securing the necessary releases, the RO 
should obtain these records.

2.  Thereafter, the veteran should be 
afforded a VA examination to clarify the 
etiology of any current impotency, if 
found.  The claims folder should be made 
available to the examiner for review 
before the examination.  Prior to the 
scheduling of the examination, the RO 
should apprise the veteran of the 
consequences of a failure to report for 
the VA examination, pursuant to 38 C.F.R. 
§ 3.655.  All communications with the 
veteran must be documented.  Any 
indicated tests or studies should be 
accomplished. The examiner should:

a.  Indicate on the face of the 
examination report that he or she 
has reviewed the claims folder prior 
to examining the veteran.

b.  Indicate whether impotency is 
currently shown. 

c.  If impotency is currently shown, 
the examiner should proffer an 
opinion as to whether the disability 
is "more likely than not," "as 
likely as not," or "more likely 
not"  resulted from the veteran's 
active military service or is 
secondary to any of his service 
connected disabilities, to include 
hypertension.

3.  In addition, the veteran should be 
afforded a VA examination to clarify the 
diagnosis and etiology of his current 
back disability.  The claims folder 
should be made available to the examiner 
for review before the examination. Any 
indicated tests or studies should be 
accomplished.  The examiner should:

a.  Indicate on the face of the 
examination report that he or she 
has reviewed the claims folder prior 
to examining the veteran.

b.  Indicate whether any back 
disability is currently shown. 

c.  For each back disability that is 
currently shown, the examiner should 
proffer an opinion as to whether the 
disability is "more likely than 
not," "as likely as not," or 
"more likely not" resulted from 
the veteran's active military 
service.

4.  In addition, the veteran should be 
afforded a VA examination to ascertain 
the current level of disability 
associated solely with his service 
connected tinea versicolor.  The claims 
folder should be made available to the 
examiner for review before the 
examination. Any indicated tests or 
studies should be accomplished.  The 
examiner should:

a.  Indicate on the face of the 
examination report that he or she 
has reviewed the claims folder prior 
to examining the veteran.

b.  The examiner should indicate 
whether the veteran's tinea 
versicolor is manifested by any of 
the following:

i.    Ulceration;
ii.   Extensive exfoliation or 
crusting;
iii.  Systematic or nervous 
manifestations;   
iv.  Constant exudation or 
itching;
ii.   Extensive lesions; or 
iii.  Marked disfigurement.

5.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

6.  Following completion of the 
foregoing, the RO should review the 
issues remaining on appeal.  If the 
decision remains adverse to the veteran, 
in whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03




		
	MARK W. GREENSTREET 
	Veterans Law Judge
      Board of Veterans' Appeals


 



